Citation Nr: 1214296	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-21 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for level 2 melanoma/carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986, and from February 1991 to October 1993.

This matter has been certified to the Board and characterized by the RO as featuring the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for level 2 melanoma/carcinoma.  However, as explained below, the Board finds that there has been no prior final decision on the service connection issue, thus there is no need to reopen such a claim, and thus there is no need to evaluate whether new and material evidence has been submitted.  The Board has recharacterized the issue accordingly, as reflected above.  The Board has also recharacterized the procedural history consistent with the appeal having actually arisen from the Veteran's original claim of entitlement to service connection for level 2 melanoma/carcinoma.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The Veteran presented testimony before the Board at a hearing in May 2011.  The transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, in the March 2007 rating decision, the RO denied the Veteran's claim for service connection for level 2 melanoma.  In addition to this issue, the March 2007 RO rating decision also denied entitlement to service connection for multiple other issues, including a claim of entitlement to service connection for severe sun burns that was listed and addressed as a separate issue from the claim concerning melanoma.

The Veteran filed a clear notice of disagreement (NOD) in March 2007.  See 38 C.F.R. § 20.302(a).  The March 2007 notice of disagreement clearly and explicitly expresses disagreement with the denial of service connection for "Level 2 Melanoma" in one paragraph and separately also expresses disagreement with the denial of service connection for "Severe Sun burns" in another paragraph.  However, the statement of the case issued by the RO in October 2007 does not address the melanoma issue.  Rather, the October 2007 statement of the case addresses the sun burn issue, explaining a denial of service connection on the basis of no showing of a diagnosis of sun burns during service nor following service in any medical records.  The October 2007 statement of the case expresses that entitlement to service connection for sun burn was denied "because there is no evidence that this disability presently exists."  The October 2007 statement of the case does not discuss or even reference the melanoma issue and, indeed, the discussion in the statement of the case cannot be reasonably understood to contemplate the melanoma issue; the basis of denial for the sun burn issue (the absence of evidence showing the existence of the claimed disability) does not apply to the melanoma issue.

No statement of the case has been issued addressing the melanoma issue following the Veteran's filing of a notice of disagreement on that issue.  The Board notes that a subsequent statement of the case has been issued on the specific issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for level 2 melanoma/carcinoma.  However, neither this May 2010 statement of the case nor the October 2010 supplemental statement of the case address the issue on the merits; on those occasions, the RO found no new and material evidence and denied the petition to reopen the claim.

Since there has been an initial RO adjudication of the claim on the merits and a notice of disagreement as to the denial, the Veteran is entitled to a statement of the case, and the current lack of a statement of the case with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

The Board further observes that the evidence and testimony the Veteran has submitted on this issue has indicated that his level 2 melanoma/carcinoma is the result of exposure to the sun, that he recalls significant sun exposure during certain specified assignments during service, that he recalls experiencing significant sun burns during service, and that he has been told by a doctor that his described in-service exposure and burning would present a leading risk factor for causing melanoma.  To the extent that the testimony and evidence submitted by the Veteran may raise a need for additional development at the RO, to include any requisite VA examination with appropriate etiology opinion, the RO will have the opportunity to accomplish any such development during the readjudication on the merits associated with the issuance of a statement of the case in preparing this issue for possible appeal back to the Board.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a statement of the case (including completion of all steps and development necessary for completion of the readjudication presented in a statement of the case) with respect to his claim for service connection for level 2 melanoma/carcinoma on the merits and afford him with a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

